                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA




In re                                                                  Case No. 19−31667
                                                                       Chapter 7
Demetrius Clark and Lasaundra Clark ,

        Debtors.



                               ORDER TERMINATING STAY

         Upon consideration of the motion of the creditor, U.S. BANK TRUST NATIONAL
ASSOCIATION AS TRUSTEE OF THE CHALET SERIES III TRUST, for relief from the stay
imposed by 11 U.S.C. § 362(a) and relief from the codebtor stay imposed by 11 U.S.C. §
1301(a),, the court concludes that either no response to the motion has been filed within the time
allowed by L.B.R. 4001−1, Bankr. M.D. Ala., or a response was filed consenting to the motion
and therefore the motion should be GRANTED. Accordingly, it is

         ORDERED that the stay and codebtor stay in this case with respect to this creditor is
terminated. The creditor may now permit enforcement of a lien against the property of the estate
or of the debtor described in the motion.


Dated September 9, 2019




                                                    Bess M. Parrish Creswell
                                                    United States Bankruptcy Judge




  Case 19-31667      Doc 23     Filed 09/09/19 Entered 09/09/19 09:00:29           Desc Order
                                Terminating Stay Page 1 of 1
